DETAILED ACTION

Primary Examiner acknowledges Claims 21-40 are pending in this application, with Claims 21-40 having been newly added, and Claims 1-20 having been cancelled by preliminary amendment on March 13, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “6” has been used to designate “humidification chamber” and “water”. Appropriate correction is required.
Reference character “70” has been used to designate “a complementary shaped (partial sphere) socket end” and “body part”.  Appropriate correction is required.
Reference character “71” has been used to designate “apertures”, “bias vent”, and “outlet”.  Appropriate correction is required.
Reference characters “38”, “46”, and “71” have been used to designate “apertures”.  Appropriate correction is required.
Reference characters “62” and “70” have been used to designate “body part”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Reference character “6” has been used to designate “humidification chamber” and “water”. Appropriate correction is required.
Reference character “70” has been used to designate “a complementary shaped (partial sphere) socket end” and “body part”.  Appropriate correction is required.
Reference character “71” has been used to designate “apertures”, “bias vent”, and “outlet”.  Appropriate correction is required.
Reference characters “38”, “46”, and “71” have been used to designate “apertures”.  Appropriate correction is required.
Reference characters “62” and “70” have been used to designate “body part”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 21, Lines 5-6 recite “the distal end being configured to seal against the user in use and provide a flow of pressurized gases to the user”; however, this recitation of “distal end” appears to be incorrect.  It is unclear how the “distal end” has the first opening wherein the first opening is configured to receive a flow of pressurized gases AND also be configured to seal against the user in use and provide a flow of pressurized gases to the user.  It appears the recitation of “distal end” in Claim 21, Lines 5-6 should be changed to “proximal end”.  Although the terms “proximal” and “distal” are relative, by convention when an element is placed within the body the distal end is the region most internal to the body, while the proximal end is the region most external to the body; however, when the element is placed on the body the distal end is the end furthest from the body and the proximal end is the region closest to the body.  Dependent Claims 22 and 23 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required.
into”.  Alternatively, it appears the limitation “distal end” in Claim 21, Line 20 should be changed to “proximal end”. Dependent Claims 22 and 23 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required.
Specifically, Claim 24, Lines 14-17 recite “the expiratory vent shield extending from the distal end toward the proximal end, away from the inner surface of the tubular passageway and proximally beyond the partially spherical end”; however, this recitation appears unclear.  Although the terms “proximal” and “distal” are relative, by convention when an element is placed within the body the distal end is the region most internal to the body, while the proximal end is the region most external to the body; however, when the element is placed on the body the distal end is the end furthest from the body and the proximal end is the region closest to the body.  It appears upon review of Figure 16 of Applicant’s original disclosure, the expiratory vent shield (92) extends from a proximal end within the inner surface of the tubular towards the distal end proximally beyond the partially spherical end.   It appears the recitation of “the distal end toward the proximal end” should be changed to “the proximal end toward the distal end”.  Alternatively, it may behoove Applicant to rewrite the concept of the claims stating “the expiratory vent shield extends from a proximal end within the inner surface of the tubular passageway towards the distal end proximally beyond the partially spherical end” as the Primary Examiner has done in the aforementioned sentences. Dependent Claims 25-30 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required.
Specifically, Claim 30, Lines 3-4 recite “the expiratory vent shield comprises a distal end extending from the partially spherical socket surface”; however, this recitation appears unclear.  Although the terms “proximal” and “distal” are relative, by convention when an element is placed within the body the distal end is the region most internal to the body, while the proximal end is the region most external to the body; however, when the element is placed on the body the distal end is the end furthest from the body and the proximal end is the region closest to the body.  It appears upon review of Figure 16 of Applicant’s original disclosure, the expiratory vent shield (92) has a proximal end extending from the partially spherical socket surface. Appropriate correction and clarification is required.
Specifically, Claim 31, Lines 10-11 recite “the expiratory vent shield comprising a proximal end disposed proximally beyond the partially spherical socket”; however, this recitation appears unclear.  Although the terms “proximal” and “distal” are relative, by convention when an element is placed within the body the distal end is the region most internal to the body, while the proximal end is the region most external to the body; however, when the distal end disposed proximally beyond the spherical socket. Dependent Claims 32-40 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required.
Specifically, Claim 39, Lines 3-4 recite “the proximal end of the expiratory vent shield is disposed proximally beyond the partially spherical end of the connector”; however, this recitation appears unclear. Although the terms “proximal” and “distal” are relative, by convention when an element is placed within the body the distal end is the region most internal to the body, while the proximal end is the region most external to the body; however, when the element is placed on the body the distal end is the end furthest from the body and the proximal end is the region closest to the body.  It appears upon review of Figure 16 of Applicant’s original disclosure, the distal end of the expiratory vent shield is disposed proximally beyond the partially spherical end of the connector. Dependent Claim 40 incorporates the indefinite subject matter from which it depends.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drew et al. (2004/0112385) in view of Stenzler et al. (2003/0200970). 
As to Claim 21, Drew discloses a mask assembly (5, Figure 1, “FIG. 1 shows an exploded cross-sectional view of a mask assembly 5 according to one embodiment of the present invention.” Para 0186) for delivering positive airway pressure (“The invention relates to a mask frame and elbow for use with a mask system … for continuous positive airway pressure (CPAP) therapy” Para 0003) to a user (1, “The mask assembly 5 is intended to be worn by a user 1 and substantially surrounds the nose 3 of the user 1.” Para 0186) in use, the mask assembly (5) comprising: a seal member (30, “The mask assembly 5 includes, for example, a mask frame 10, a swivel elbow assembly 20 connected to the mask frame 10, and a cushion 30 connected to the mask frame 10.” Para 0186) comprising a distal end (39, “The cushion 30 has a face-contacting side 38 and a non face-contacting side 39. The non-face contacting side 39 of the cushion 30 engages the mask frame 10 at points 34a and 34b.” Para 0188) with a first opening (defined by the region with “engages the mask frame 10”) and a proximal end (38, “The cushion 30 has a face-contacting side 38 and a non face-contacting side 39. The non-face contacting side 39 of the cushion 30 engages the mask frame 10 at points 34a and 34b.” Para 0188) with at least a second opening (defined by the region which “substantially surrounds the nose 3”), the first opening (defined by the region with “engages the mask frame 10”) configured to receive a flow of pressurized gas (via 168, “The swivel elbow 160 is rotationally connected to the mask frame 10 and includes a stem 166 which is adapted to receive the air tube 168 to supply pressurized breathable air or gas from a blower (not shown).” Para 0196) and the proximal end a mask frame 10, a swivel elbow assembly 20 connected to the mask frame 10, and a cushion 30 connected to the mask frame 10.” Para 0186) comprising a connector end (defined by the combination of 301/300/302, “FIG. 3b is a cross-sectional view of the area surrounding the aperture 42 in the mask frame 10. The aperture 42 is surrounded by a flange 301 and a lip 300. The mask frame 10 in this embodiment also includes a bump 302. The flange 301, lip 300, and bump 302 are adapted to engage the elbow assembly 20.” Para 0194) with a connector end opening (42, “FIG. 3b is a cross-sectional view of the area surrounding the aperture 42 in the mask frame 10. The aperture 42 is surrounded by a flange 301 and a lip 300. The mask frame 10 in this embodiment also includes a bump 302. The flange 301, lip 300, and bump 302 are adapted to engage the elbow assembly 20.” Para 0194), a seal member end (defined by the regions the seal member 30 engages the frame 10, “The non-face contacting side 39 of the cushion 30 engages the mask frame 10 at points 34a and 34b.” Para 0188) with a seal member opening (defined by the grooves upon which the seal member 30 is fitted within the frame 10, best seen Figure 1), and a bias flow vent (306, “The aperture 42 may optionally include a ring 400. FIG. 3a is a perspective view of the ring 400. Ring 400 includes an outer ring 310 and an inner ring 307 defining a passage 306 which directs exhaust through the vent cover 180, e.g., via a vent cavity 308.” Para 0191), the body part (10) defining a tubular passageway fluidly connecting the seal member opening (defined by the grooves upon which the seal member 30 is fitted within the frame 10, best seen Figure 1) with the connector end opening (42), the bias flow vent (306) configured to vent gases a passage 306 which directs exhaust through the vent cover 180, e.g., via a vent cavity 308.” Para 0191) exhaled by the user (1) in use, from the interior of the body part (10) to the exterior of the body part (1); and an expiratory vent shield (161, “a baffle 161 to separate inlet port 162 from the exhaust port 164.” Para 0198) extending from an interior position of in the body part (10) and the seal member end (defined by the regions the seal member 30 engages the frame 10), the expiratory vent shield (161) comprising a distal end and a proximal end, the distal end of the expiratory vent shield (161) extending into the interior position in the body part (10) towards the seal member end (defined by the regions the seal member 30 engages the frame 10) of the body part (10), the expiratory vent shield (161) comprising a curved portion (164 - best seen Figure 1, “a baffle 161 to separate inlet port 162 from the exhaust port 164.” Para 0198; and “The baffle 161 is generally curved.” Para 0200) extending into the flow of pressurized gases.
Regarding the limitation of the bias flow vent comprising “a plurality of vent holes”, Drew discloses the pathway of gases exhaled via the bias vent (306) are in fluid communication with a plurality of vent openings (best seen Figure 5A) by the array of four (4) holes in the vent cover.  Additionally, Drew discloses “The vent cover 180 directs exhaust air along the air tube therefore avoiding disturbance of a bed partner and minimizing noise.” (Para 0190), wherein “Air from the mask cavity passes out through the exhaust ports 164 which are located on the sides of the elbow and into vent cavity 308 (FIGS. 30a and 30d).” (Para 0208). 
Regarding the concept of “swivelable” connection to “allow for rotation” and “to connect the inspiratory conduit configured to deliver a pressurized flow of gases”, Drew swivel elbow assembly is adapted to be connected to an air tube 168 that delivers breathable gas to the user 1.” (Para 0186), wherein the “swivel elbow 160 is rotationally connected to the mask frame 10 and includes a stem 166 which is adapted to receive the air tube 168 to supply pressurized breathable air or gas from a blower (not shown).” (Para 0196). Drew discloses the resultant effect of the swivel elbow is reduced “visual impact”, “bending moment”, and “’lever arm’ effect” (Para 0217).
Yet, Drew does not expressly disclose the explicit features of “a partially spherical connector” as claimed. 
Stenzler teaches a similar mask assembly to Drew, wherein as seen in Figures 1, 2, and 4, Stenzler teaches a mask assembly (10, “breathing apparatus 10” Para 0024) having a seal member (24, “a nose-piece member 24” Para 0027) attached to body part (12, “apparatus body 12” Para 0026), wherein the body part (12) is fluidly connected to an inspiratory conduit (20, “The apparatus body 12 has a proximal end 14 (disposed toward patient's nostrils 16) and a distal end 18 (disposed toward the breathing hose 20).” Para 0026) at the connector end (76, “The connector assembly 66 comprises a hose connector 68 and a passageway connector 70 which are movably mounted to one another. More particularly, the hose connector 68 has a hose end 74 and a breathing end 72, whereas the passageway connector 70 has a passageway end 76 and a body end 78. The two connectors 68, 70 can be adjoined to each other by connecting the breathing and passageway ends 72, 76 which assembly comprises the mid portion 80 of the connector assembly 66.” Para 0035).  
passageway connector 70 which are movably mounted to one another. More particularly, the hose connector 68 has a hose end 74 and a breathing end 72, whereas the passageway connector 70 has a passageway end 76 and a body end 78. The two connectors 68, 70 can be adjoined to each other by connecting the breathing and passageway ends 72, 76 which assembly comprises the mid portion 80 of the connector assembly 66.” Para 0035) comprising a partially spherical end (76, “passageway end 76”) and a swivelable end (72, “breathing end 72”), wherein the partially spherical end (76) slots into the connector end (78) of the body part (12) and allows rotation between the partially spherical connector (70) and the body part (12), and wherein the swivelable end (72) is configured to connect to an inspiratory conduit (20) configured to deliver a pressurized flow of gases into the partially spherical connector (70).  Stenzler teaches the resultant effect of this configuration is “reduce[d] torque applied to the patient's face 30 during use”, such that the connector can “rotate in a plurality of angular orientations, that is, rotate about one or more and preferably all of X-Y-Z axes” (Para 0036) which in turn “increase patient comfort level” (Para 0040).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the swivelable connection of Drew to include the explicit features of the partially spherical 
As to Claim 22, the modified Drew, specifically Stenzler teaches the orientation of the connector end (78) as engaged with the partially spherical end (76) forms a ball joint assembly (“a ball-and-socket joint system can be used (as shown in FIG. 2). More particularly, the breathing end 72 may form a ball structure whereas the passageway end 76 may form a complementary socket joint. The ball structure can mate within the complementary socket joint such that it is able to rotate and/or swivel relative to the socket joint (best portrayed in FIG. 4).” Para 0037).
As to Claim 23, the modified Drew, specifically Drew discloses the expiratory vent shield (161, “a baffle 161 to separate inlet port 162 from the exhaust port 164” Para 0198) prevents gases from a blower from interacting with the plurality of vent holes of the bias flow vent (306).
As to Claim 24, please see the rejection of Claim 21, wherein Claim 21 includes may more elements than Claim 24 - thus Claim 24 is a generic invention of the species invention of Claim 21, whereby it has been held that the generic invention is anticipated by the species.  The only limitation(s) of Claim 24 not previously considered in Claim 21 is/are the limitation(s) of “partially spherical socket” and “the expiratory vent shield extending from the distal end toward the proximal end, away from the inner surface of the tubular passageway and proximally beyond the partially spherical end”. 
Regarding the “partially spherical socket”, the modified Drew, specifically Stenzler teaches a partially spherical connector (70, “The connector assembly 66 comprises a hose passageway connector 70 which are movably mounted to one another. More particularly, the hose connector 68 has a hose end 74 and a breathing end 72, whereas the passageway connector 70 has a passageway end 76 and a body end 78. The two connectors 68, 70 can be adjoined to each other by connecting the breathing and passageway ends 72, 76 which assembly comprises the mid portion 80 of the connector assembly 66.” Para 0035) comprising a partially spherical end (76, “passageway end 76”) and a swivelable end (72, “breathing end 72”), wherein the partially spherical end (76) slots into the connector end (78) of the body part (12) and allows rotation between the partially spherical connector (70) and the body part (12), and wherein the swivelable end (72) is configured to connect to an inspiratory conduit (20) configured to deliver a pressurized flow of gases into the partially spherical connector (70).  Stenzler teaches the resultant effect of this configuration is “reduce[d] torque applied to the patient's face 30 during use”, such that the connector can “rotate in a plurality of angular orientations, that is, rotate about one or more and preferably all of X-Y-Z axes” (Para 0036) which in turn “increase patient comfort level” (Para 0040).  Further, Stenzler teaches the partially spherical end (76, “passageway end 76”) provides a partially spherical socket (defined as the perimeter of 76) upon which a ball joint assembly (“a ball-and-socket joint system can be used (as shown in FIG. 2). More particularly, the breathing end 72 may form a ball structure whereas the passageway end 76 may form a complementary socket joint. The ball structure can mate within the complementary socket joint such that it is able to rotate and/or swivel relative to the socket joint (best portrayed in FIG. 4).” Para 0037) is formed.
Regarding the “the expiratory vent shield extending from the distal end toward the proximal end, away from the inner surface of the tubular passageway and proximally beyond the partially spherical end”, the modified Drew, specifically Drew clearly discloses the expiratory vent shield (161) extends from a proximal end within the inner surface of the tubular passageway towards the distal end proximally beyond (as shown by the tail of 164 as best seen in Figure 1).  Regarding the length/depth and shape of the expiratory vent shield (161), Drew discloses “The depth of the baffle 161 is one design parameter that has been manipulated to improve CO.sub.2 washout.” (Para 0198), wherein “The shape of the baffle 161 has several advantages, some of which are: (i) the incoming gas/air supply in the inlet port 162 is directed by the bottom 155 and/or the protrusion 163, which provides a more even flow to the user 1; (ii) the bottom 155 is generally situated under the user's nostrils such that the exhaust air (rich in CO.sub.2) vented out the exhaust port 164 efficiently; and/or (iii) the noise produced by the user 1 is reduced.” (Para 0202).  Still further, Drew discloses the baffle 161 “does not present a significant flow impedance for the blower flow. While a variety of different baffle designs are possible, those which impede the flow path create a resistance to flow from the blower, causing a large pressure drop along the elbow 160 than would otherwise be the case. The larger the pressure drop in the elbow, the harder the blower must work in order to provide air at a given positive pressure. The harder the blower must work, the more noise is created by the blower, which makes it more difficult for a patient to sleep.” (Para 0215).  In conclusion, the resultant effect of any changes in baffle as stated by Drew is the ability to “provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance.” (Para 0205).
Returning to the claim limitation - “beyond the partially spherical end”, this explicit configuration of “beyond the partially spherical end” would be obvious to try from a finite provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance.” (Para 0205) as stated by Drew.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the expiratory vent shield of the modified Drew to extend ”beyond the partially spherical end” in order to “provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance”.
As to Claims 25 and 34, the modified Drew, specifically Stenzler teaches the orientation of the connector end (78) as engaged with the partially spherical end (76) forms a ball joint assembly (“a ball-and-socket joint system can be used (as shown in FIG. 2). More particularly, the breathing end 72 may form a ball structure whereas the passageway end 76 may form a complementary socket joint. The ball structure can mate within the complementary socket joint such that it is able to rotate and/or swivel relative to the socket joint (best portrayed in FIG. 4).” Para 0037).
As to Claims 26 and 33, the modified Drew, specifically Drew discloses the expiratory vent shield (161, “a baffle 161 to separate inlet port 162 from the exhaust port 164” Para 0198) extends into and narrows the tubular passageway defined by the body part.
As to Claims 27 and 35, the modified Drew, specifically Stenzler teaches a partially spherical connector (70, “The connector assembly 66 comprises a hose connector 68 and a passageway connector 70 which are movably mounted to one another. More particularly, the hose connector 68 has a hose end 74 and a breathing end 72, whereas the passageway 
As to Claims 28, 29, 36, and 37, the modified Drew, specifically Drew discloses the expiratory vent shield comprises a curved portion (“The baffle 161 is generally curved. … The baffle 161 is generally sinusoidally-shaped and disposed about a center line 100 in a generally symmetric manner” Para 0200) and a straight portion (defined by the region best seen Figure 1, wherein the end of the baffle is parallel to the inspiratory tube 168), wherein the straight portion (defined by the region best seen Figure 1, wherein the end of the baffle is parallel to the inspiratory tube 168) and the curved portion curved portion (“The baffle 161 is generally curved. … The baffle 161 is generally sinusoidally-shaped and disposed about a center line 100 in a generally symmetric manner” Para 0200) are continuous with each other (Figure 1). 
proximal end extending from the partially spherical socket surface (defined as the outer diameter of 76). 
As to Claim 31, please see the rejection of Claim 24, wherein Claim 24 includes may more elements than Claim 31 - thus Claim 31 is a generic invention of the species invention of Claim 24, whereby it has been held that the generic invention is anticipated by the species.  The only limitation(s) of Claim 24 not previously considered in Claim 21 is/are the limitation(s) of “the expiratory vent shield comprising a distal end disposed proximally beyond the partially spherical socket”. As addressed in Claim 24, the “disposed proximally beyond the partially spherical end/socket” would be obvious to try from a finite number of identified, predictable solutions, with a reasonable expectation of success as the resultant effect of any baffle changes would be the ability to “provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance.” (Para 0205) as stated by Drew.  Further, it should be noted Stenzler teaches the partially spherical end (76, “passageway end 76”) provides a partially spherical socket (defined as the perimeter of 76) upon which a ball joint assembly (“a ball-and-socket joint system can be used (as shown in FIG. 2). More particularly, the breathing end 72 may form a ball structure whereas the passageway end 76 may form a complementary socket joint. The ball structure can mate within the complementary socket joint such that it is able to rotate and/or swivel relative to the socket joint (best portrayed in FIG. 4).” Para 0037) is 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the expiratory vent shield of the modified Drew to extend ”beyond the partially spherical socket” in order to “provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance”.
As to Claim 32, the modified Drew, specifically Drew discloses the expiratory vent shield (161, “a baffle 161 to separate inlet port 162 from the exhaust port 164” Para 0198) divides a portion of a tubular passageway defined by the body part into an inspiratory flow path and an expiratory flow path.
As to Claim 38, the modified Drew, specifically Stenzler teaches the connector end opening (defined as the lumen of 76) comprises a partially spherical socket (defined as the perimeter of 76) surface that extends circumferentially around the connector end opening (defined as the lumen of 76).
As to Claim 39, the modified Drew, specifically Stenzler teaches a connector (70) comprising a swivelable end (72) and a partially spherical end (76) disposed within the partially spherical socket (defined as the perimeter of 76), wherein the distal end of the expiratory vent shield (161) is disposed proximally beyond the partially spherical end of the connector.
As to Claim 40, the modified Drew, specifically Drew discloses the body part (10) defines the tubular passageway (via 162, “The orientation of the intake 162 and exhaust 164 ports is selected such that the incoming gas, indicated by the directional arrow A in the intake port 162, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,842,964 in view of Drew et al. (2004/0112385). 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 21 is merely broader than patent claim 15.  It is clear that all of the elements of the independent claims are found in the patent claims, except for features of the “bias flow vent comprising a plurality of vent holes”.  However it should be noted that patent claim 13 recites this explicit limitation. 
Drew teaches a similar mask assembly having a bias flow vent comprising a plurality of vent holes. Explicitly, Drew teaches the pathway of gases exhaled via the bias vent (306) are in fluid communication with a plurality of vent openings (best seen Figure 5A) by the array of four (4) holes in the vent cover.  Additionally, Drew teaches “The vent cover 180 directs exhaust air exhaust ports 164 which are located on the sides of the elbow and into vent cavity 308 (FIGS. 30a and 30d).” (Para 0208).   Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask assembly of ‘964 to include a plurality of vent holes as taught by Drew for the purpose of facilitating the exhaustion of gases from the mask assembly. 
With respect to all the claims, both recite the features of a mask assembly, a seal member (patent: seal assembly), a body part, a partially spherical connector, an expiratory vent shield (patent: gas passage shield), wherein the expiratory vent shield (patent: gas passage shield) is curved.
The limitations of Claim 23 are taught by Drew, wherein Drew teaches the expiratory vent shield (161, “a baffle 161 to separate inlet port 162 from the exhaust port 164” Para 0198).  As the plurality of vent holes are associated with the exhaust port 164, the expiratory vent shield (161) prevents the gases from the blower (via 162) from interacting the plurality of the vent holes (via 164). 

Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,842,964 in view of Stenzler et al. (2003/0200970). 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 21 is merely broader than patent claim 15.  It is clear that all of the elements of the independent claims are found in the patent claims, except for 
Stenzler teaches a similar mask assembly having a bias flow vent comprising a plurality of vent holes (50 and 58, best seen Figures 1, 2, and 4).  Although the plurality of vent holes (50 and 58) are intended to be connected to additional tubing (54 and 64, respectively) in the absence of such tubing these vent holes would effectively provide a pathway for exhaled gases.  Further, it should be noted port (58) is expressly designed to remove gases from the body part to a system for measuring “fluid flow characteristics” (Para 0033) and port (50) is silent of any flow control module (e.g. one way valve), which would preclude or prevent a directional change of the “atmospheric air “as introduced to be exhausted (Para 0031).   Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask assembly of ‘964 to include a plurality of vent holes as taught by Stenzler for the purpose of facilitating the exhaustion of gases from the mask assembly.
With respect to all the claims, both recite the features of a mask assembly, a seal member (patent: seal assembly), a body part, a partially spherical connector, an expiratory vent shield (patent: gas passage shield), wherein the expiratory vent shield (patent: gas passage shield) is curved.
The limitations of Claim 22 are taught by Stenzler, wherein Stenzler teaches the orientation of the connector end (78) as engaged with the partially spherical end (76) forms a ball joint assembly (“a ball-and-socket joint system can be used (as shown in FIG. 2). More particularly, the breathing end 72 may form a ball structure whereas the passageway end 76 may form a complementary socket joint. The ball structure can mate within the complementary able to rotate and/or swivel relative to the socket joint (best portrayed in FIG. 4).” Para 0037).

Claims 24, 26-29, 31-37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15, and 16 of U.S. Patent No. 10,842,964 in view of Drew et al. (2004/0112385). 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claims 24 and 31 are merely broader than patent claim 13.  It is clear that all of the elements of the independent claims are found in the patent claims, except for features of the “expiratory vent shield extending … proximally beyond the partially spherical end” (claim 24) and “proximally beyond the partially spherical socket” (claim 31).  
Regarding the “the expiratory vent shield extending from the distal end toward the proximal end, away from the inner surface of the tubular passageway and proximally beyond the partially spherical end OR socket”, Drew clearly teaches the expiratory vent shield (161) extends from a proximal end within the inner surface of the tubular passageway towards the distal end proximally beyond (as shown by the tail of 164 as best seen in Figure 1).  Regarding the length/depth and shape of the expiratory vent shield (161), Drew teaches “The depth of the baffle 161 is one design parameter that has been manipulated to improve CO.sub.2 washout.” (Para 0198), wherein “The shape of the baffle 161 has several advantages, some of which are: (i) the incoming gas/air supply in the inlet port 162 is directed by the bottom 155 and/or the protrusion 163, which provides a more even flow to the user 1; (ii) the bottom 155 is generally situated under the user's nostrils such that the exhaust air (rich in CO.sub.2) vented out the exhaust port 164 efficiently; and/or (iii) the noise produced by the user 1 is reduced.” (Para 0202).  Still further, Drew teaches the baffle 161 “does not present a significant flow impedance for the blower flow. While a variety of different baffle designs are possible, those which impede the flow path create a resistance to flow from the blower, causing a large pressure drop along the elbow 160 than would otherwise be the case. The larger the pressure drop in the elbow, the harder the blower must work in order to provide air at a given positive pressure. The harder the blower must work, the more noise is created by the blower, which makes it more difficult for a patient to sleep.” (Para 0215).  In conclusion, the resultant effect of any changes in baffle as stated by Drew is the ability to “provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance.” (Para 0205).
Returning to the claim limitation - “beyond the partially spherical end”, this explicit configuration of “beyond the partially spherical end” would be obvious to try from a finite number of identified, predictable solutions, with a reasonable expectation of success as the resultant effect of any baffle changes would be the ability to “provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance.” (Para 0205) as stated by Drew.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the expiratory vent shield of ‘964 to extend ”beyond the partially spherical end” in order to “provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance”.

The limitations of Claim 26 are recited in patent claim 16.  The limitations of Claim 27 are recited in patent claim 11.  The limitations of Claims 28 and 36 are recited in patent claims 11 and 15, wherein claim 11 recites the straight portion by “extending along at least one side of the inspiratory gas outlet” and the claim 15 recites “the gas passage shield curves”. The limitations of Claims 29 and 37 are taught by Drew wherein Drew teaches the expiratory vent shield comprises a curved portion (“The baffle 161 is generally curved. … The baffle 161 is generally sinusoidally-shaped and disposed about a center line 100 in a generally symmetric manner” Para 0200) and a straight portion (defined by the region best seen Figure 1, wherein the end of the baffle is parallel to the inspiratory tube 168), wherein the straight portion (defined by the region best seen Figure 1, wherein the end of the baffle is parallel to the inspiratory tube 168) and the curved portion curved portion (“The baffle 161 is generally curved. … The baffle 161 is generally sinusoidally-shaped and disposed about a center line 100 in a generally symmetric manner” Para 0200) are continuous with each other (Figure 1).  The limitations of Claim 32 are recited in patent claim 11.  The limitations of Claim 33 are recited in patent claim 16.  The limitations of Claim 34 are recited in patent claim 11.  The limitations of Claim 35 are recited in patent claim 11.  The limitations of Claim 40 are recited in patent claim 11.

Claims 25, 30, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15, and 16 of U.S. Patent No. 10,842,964 in view of Drew et al. (2004/0112385), as applied to Claim 24 and further in view of Stenzler et al. (2003/0200970).
Yet, ‘964 in view of Drew does not expressly disclose the limitations of Claim 25, 30, 38, and 39.
Regarding Claim 25, Stenzler teaches the orientation of the connector end (78) as engaged with the partially spherical end (76) forms a ball joint assembly (“a ball-and-socket joint system can be used (as shown in FIG. 2). More particularly, the breathing end 72 may form a ball structure whereas the passageway end 76 may form a complementary socket joint. The ball structure can mate within the complementary socket joint such that it is able to rotate and/or swivel relative to the socket joint (best portrayed in FIG. 4).” Para 0037).
Regarding Claims 30, 38, and 39, Stenzler teaches the partially spherical socket (defined as the perimeter of 76) comprises a partially spherical socket surface (defined as the outer diameter of 76) that extends circumferentially around the connector end opening (defined as the lumen of 70) and wherein the expiratory vent shield (161) comprises a proximal end extending from the partially spherical socket surface (defined as the outer diameter of 76).
Therefore it would have been obvious to one having ordinary skill in the art to modify the modified ‘964 to include the ball joint assembly (claim 25) and the features of the partially spherical socket surface (claim 30) for the purpose of further defining the features which facilitate the rotation or swivel action of the partially spherical connector. 

Claims 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 10 of U.S. Patent No. 10,980,962 in view of Drew et al. (2004/0112385) and Stenzler et al. (2003/0200970).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claims 24 and 31 are merely broader than patent claim 10.  It is clear that all of the elements of the independent claims are found in the patent claims, except for features of the “a partially spherical connector” (claims 24 and 31) “expiratory vent shield extending … proximally beyond the partially spherical end” (claim 24) and “proximally beyond the partially spherical socket” (claim 31).  
Regarding the “the expiratory vent shield extending from the distal end toward the proximal end, away from the inner surface of the tubular passageway and proximally beyond the partially spherical end OR socket”, Drew clearly teaches the expiratory vent shield (161) extends from a proximal end within the inner surface of the tubular passageway towards the distal end proximally beyond (as shown by the tail of 164 as best seen in Figure 1).  Regarding the length/depth and shape of the expiratory vent shield (161), Drew teaches “The depth of the baffle 161 is one design parameter that has been manipulated to improve CO.sub.2 washout.” (Para 0198), wherein “The shape of the baffle 161 has several advantages, some of which are: (i) the incoming gas/air supply in the inlet port 162 is directed by the bottom 155 and/or the protrusion 163, which provides a more even flow to the user 1; (ii) the bottom 155 is generally situated under the user's nostrils such that the exhaust air (rich in CO.sub.2) vented out the exhaust port 164 efficiently; and/or (iii) the noise produced by the user 1 is reduced.” (Para 0202).  Still further, Drew teaches the baffle 161 “does not present a significant flow impedance provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance.” (Para 0205).
Returning to the claim limitation - “beyond the partially spherical end/socket”, this explicit configuration of “beyond the partially spherical end/socket” would be obvious to try from a finite number of identified, predictable solutions, with a reasonable expectation of success as the resultant effect of any baffle changes would be the ability to “provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance.” (Para 0205) as stated by Drew.  
Regarding the “partially spherical connector”, Stenzler teaches a partially spherical connector (70, “The connector assembly 66 comprises a hose connector 68 and a passageway connector 70 which are movably mounted to one another. More particularly, the hose connector 68 has a hose end 74 and a breathing end 72, whereas the passageway connector 70 has a passageway end 76 and a body end 78. The two connectors 68, 70 can be adjoined to each other by connecting the breathing and passageway ends 72, 76 which assembly comprises the mid portion 80 of the connector assembly 66.” Para 0035) comprising a partially spherical end (76, “passageway end 76”) and a swivelable end (72, “breathing end 72”), wherein the ball-and-socket joint system can be used (as shown in FIG. 2). More particularly, the breathing end 72 may form a ball structure whereas the passageway end 76 may form a complementary socket joint. The ball structure can mate within the complementary socket joint such that it is able to rotate and/or swivel relative to the socket joint (best portrayed in FIG. 4).” Para 0037) is formed.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the expiratory vent shield of ‘962 to extend ”beyond the partially spherical end/socket” in order to “provide noise reduction, increased CO.sub.2 washout, and/or optimized and/or low flow impedance” as taught by Drew and to modify the connector end of ‘962  to engage with a partially spherical connector, as taught by Stenzler to facilitate the rotational movement to increase patient comfort while using the mask assembly. 
With respect to all the claims, both recite the features of a mask assembly, a seal member, a body part, an expiratory vent shield (patent: vent shield), and a bias flow vent.
The baffle 161 is generally curved. … The baffle 161 is generally sinusoidally-shaped and disposed about a center line 100 in a generally symmetric manner” Para 0200) and a straight portion (defined by the region best seen Figure 1, wherein the end of the baffle is parallel to the inspiratory tube 168), wherein the straight portion (defined by the region best seen Figure 1, wherein the end of the baffle is parallel to the inspiratory tube 168) and the curved portion curved portion (“The baffle 161 is generally curved. … The baffle 161 is generally sinusoidally-shaped and disposed about a center line 100 in a generally symmetric manner” Para 0200) are continuous with each other (Figure 1).  The limitations of Claims 30, 38, and 39 are taught by Stenzler.  The limitations of Claim 32 are recited in patent claim 4.  The limitations of Claim 33 are recited in patent claim 4. The limitations of Claim 34 are taught by Stenzler.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glidden (2,684,066) discloses an expiratory vent shield (35) having a curved configuration which separates the inspiratory flow path from the expiratory flow path as best seen in Figure 3.
D. Jaffre et al. (2003/0005931) discloses an expiratory vent shield (68) having a curved configuration which separates the inspiratory flow path from the expiratory flow path as best seen in Figures 8 and 9.
Smith et al. (2003/0094177) discloses an expiratory vent shield (1004) having a curved configuration (best seen Figure 19) which separates the inspiratory flow path from the expiratory flow path as best seen in Figures18 and 19.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785